


110 HR 1503 : Avra/Black Wash Reclamation and

U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1503
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 24, 2007
			 Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To amend the Reclamation Wastewater and
		  Groundwater Study and Facilities Act to authorize the Secretary of the Interior
		  to participate in the Avra/Black Wash Reclamation and Riparian Restoration
		  Project.
	
	
		1.Short titleThis Act may be cited as the
			 Avra/Black Wash Reclamation and
			 Riparian Restoration Project.
		2.Project
			 authorization
			(a)In
			 generalThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (Public Law 102–575, title XVI;
			 43 U.S.C. 390h et
			 seq.) is amended by adding at the end the following:
				
					16__.AVRA/BLACK WASH
				RECLAMATION AND RIPARIAN RESTORATION PROJECT, PIMA COUNTY, ARIZONA
						(a)AuthorizationThe
				Secretary, in cooperation with Pima County, Arizona, may participate in the
				planning, design, and construction of water recycling facilities and to enhance
				and restore riparian habitat in the Black Wash Sonoran Desert ecosystem in Avra
				Valley west of the metropolitan Pima County area.
						(b)Cost
				sharingThe Federal share of the cost of the project described in
				subsection (a) shall not exceed 25 percent of the cost of the project.
						(c)LimitationFederal
				funds provided under this section shall not be used for operation or
				maintenance of the project described in subsection (a).
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $14,000,000.
						(e)Use of
				fundsFederal funds provided
				under this section shall only be used for the design, planning and construction
				of water-related
				infrastructure.
						.
			(b)Clerical
			 amendmentThe table of sections for
			 Public Law
			 102–575 is amended by inserting after the last item relating to
			 title XVI the following:
				
					
						Sec. 16__. Avra/Black Wash Reclamation and
				Riparian Restoration Project, Pima County,
				Arizona.
					
					.
			
	
		
			Passed the House of
			 Representatives July 23, 2007.
			Lorraine C. Miller,
			Clerk.Deborah M. Spriggs,
			Deputy Clerk.
		
	
	
	
